272 S.E.2d 152 (1980)
STATE of North Carolina
v.
Vernon WALL.
No. 8020SC261.
Court of Appeals of North Carolina.
December 2, 1980.
*153 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Marilyn R. Rich, Raleigh, for the State.
James E. Griffin, Monroe, for defendant-appellant.
WEBB, Judge.
The defendant's first assignment of error is to the court's advice to the defendant in regard to his right to counsel. Defendant contends no inquiry was made as to his indigency, and he was not properly advised of his right to counsel if he was indigent. The defendant was entitled to be represented by counsel. Since he faced a possible prison sentence, he was entitled to have the State provide him with an attorney if he could not afford one. G.S. 7A-451(a)(1). In this case, the defendant informed the court he did not want an attorney. The court did not advise the defendant he was entitled to have the State provide him with an attorney if he could not afford one. There is nothing in the record to show the defendant was indigent. The question posed by this assignment of error is whether the defendant has shown prejudicial error when the record shows he voluntarily waived his right to counsel without being advised of his right to counsel if he was indigent and without any showing that he was in fact indigent. We hold the defendant has not shown prejudicial error.
The defendant next assigns error to the findings of fact and conclusions of law. The defendant was charged with criminal contempt. G.S. 5A-11 provides:
(a) Except as provided in subsection (b), each of the following is criminal contempt:
* * * * * *
(3) Willful disobedience of, resistance to, or interference with a court's lawful process, order, directive, or instruction or its execution.
There was evidence that the defendant called Mrs. Taylor and tried to get her not to obey a subpoena to be issued by the court. Mrs. Taylor was frightened by the call, but she obeyed the subpoena and appeared in court. The court found facts in accordance with this evidence and concluded that the defendant was in violation of G.S. 5A-11(a)(3). We hold the evidence supports the findings of fact and the findings support the conclusion of law.
We note that in its order the court stated the defendant was in direct contempt of court. Since the call to Mrs. Taylor was not within the sight or hearing of a presiding judicial official or in immediate proximity of the courtroom, it should have been denominated indirect contempt. See G.S. 5A-13. This makes no difference as to the disposition of the case.
Affirmed.
VAUGHN and ROBERT M. MARTIN, JJ., concur.